99 F.3d 289
WMX TECHNOLOGIES, INC., f/k/a/ Waste Management, Inc., aDelaware corporation, and Waste Management ofCalifornia, Inc., a Californiacorporation, Plaintiffs-Appellants,v.Edwin L. MILLER, Jr., as District Attorney of San DiegoCounty, California, Defendant-Appellee.
No. 93-55917.
United States Court of Appeals,Ninth Circuit.
Sept. 26, 1996.

Prior report:  80 F.3d 1315.
ORDER
Before:  HUG, Chief Judge.


1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.